Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/25/2020 in which claims 1-18 have been cancelled, claims 19-38 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/25/2020, 10/06/2020, 12/22/2020, 05/08/2021, 08/24/2021, 10/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 09/25/2020 are accepted by the examiner. 

Duplicate claims

Claims 35-38 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 27-30. When two claims in an application are duplicates or else are so close in 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim limitation, “the control circuit configured to control data from a memory according to an operation cycle that is different from another memory whose form factor is different from that of the memory” in claim 21, 29 with terms "operation cycle” and “form factor",  the relationship between the control circuit and the operation cycle and the form factor is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of the ordinary skill in the art would not be 
Since examiner could not determine the metes and bounds of the claim making the claim indefinite, prior-art rejection is not provided. 
Applicant is required to make the terms that are used to define the invention clear and precise, so that the metes and bounds on the subject matter that will be protected by the patent grant can be ascertained.  See MPEP § 2173.05(a), subsection I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,258 in view of Gabel et al. (US 2007/0005890, referred herein after Gabel). Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim is unpatentable by the reference claims.

Claims 19-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/889244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim is unpatentable by the reference claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application 17033422
Reference Patent 10,860,258
Co-pending application 16/889244 
19. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories, wherein the access units indicate a size of data that the plurality of memories access at a time; and a control circuit configured to transmit a signal in an abstracted protocol format.  
20. The memory device of claim 19, wherein the plurality of memories configured to transmit the signal to and from the control circuit in the abstracted protocol format.  
21. The memory device of claim 19, wherein the control circuit configured to control data from a memory according to an operation cycle that is different from another memory whose form factor is different from that of the memory.  
22. The memory device of claim 19, wherein the signal is transmitted at a non-deterministic timing in the abstracted protocol format.  
23. The memory device of claim 19, wherein an access unit of the memory has a burst length that is different from an access unit of the another memory.  
24. The memory device of claim 19, wherein the control circuit configured to generate an internal command based on the access units.  
25. The memory device of claim 19, wherein the control circuit comprising a storage circuit configured to store information about the access units.  
26. The memory device of claim 19, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory.  
27. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories, wherein the access units indicate a size of data that the plurality of memories access at a time; a storage circuit configured to store information about the access units; and a control circuit configured to transmit a signal in an abstracted protocol format.  
28. The memory device of claim 27, wherein the plurality of memories configured to transmit the signal to and from the control circuit in the abstracted protocol format.  
29. The memory device of claim 27, wherein the control circuit configured to manage data according to an operation cycles of a memory whose form factor is different from another memory.  
30. The memory device of claim 27, wherein the signal is transmitted at a non-deterministic timing in the abstracted protocol format.  
31. The memory device of claim 27, wherein an access unit of the memory has a burst length that is different from an another access unit of the another memory.  
32. The memory device of claim 27, wherein the control circuit configured to generate an internal command based on the access units.  
33. The memory device of claim 27, wherein the control circuit comprising an access unit comparison circuit configured to compare a size of reception data with the access units.  
34. The memory device of claim 27, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory.  
35. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories, wherein the access units indicate a size of data that the plurality of memories access at a time; a storage circuit configured to store information about the access units; and a control circuit configured to transmit a signal in an abstracted protocol format.  
36. The memory device of claim 35, wherein the plurality of memories configured to transmit the signal to and from the control circuit in the abstracted protocol format.  
37. The memory device of claim 35, wherein the control circuit configured to control data from a memory according to an operation cycle that is different from another memory.  
38. The memory device of claim 35, wherein the signal is transmitted at a non-deterministic timing in the abstracted protocol format.

1. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories; and a control circuit configured to control data from a memory according to an operation cycle that is different from another memory whose form factor is different from that of the memory, wherein the access units indicate a size of data that the plurality of memories access at a time. 
    2. The memory device of claim 1, wherein an access unit of the memory has a burst length that is different from an access unit of the another memory. 
    3. The memory device of claim 1, wherein the control circuit configured to generate an internal command based on the access units. 
    4. The memory device of claim 1, wherein the control circuit comprising a storage circuit configured to store information about the access units. 
    5. The memory device of claim 1, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory. 
    6. A memory device comprising: a plurality of memories; a plurality of form factors related to access unis of the plurality of memories; a control circuit configured to manage data according to an operation cycles of a memory whose form factor is different from another memory; and a storage circuit configured to store information about the access units, wherein the access units indicate a size of data that the plurality of memories access at a time. 
    7. The memory device of claim 6, wherein an access unit of the memory has a burst length that is different from an another access unit of the another memory. 
    8. The memory device of claim 6, wherein the control circuit configured to generate an internal command based on the access units. 
    9. The memory device of claim 6, wherein the control circuit comprising an access unit comparison circuit configured to compare a size of the data with the access units. 
    10. The memory device of claim 6, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory. 
    11. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories; a control circuit configured to control data from a memory according to an operation cycle that is different from another memory; and a storage circuit configured to store information about the access units, wherein the access units indicate a size of data that the plurality of memories access at a time. 
    12. The memory device of claim 11, wherein an access unit of the memory has a burst length that is different from an another access unit of the another memory. 
    13. The memory device of claim 11, wherein the control circuit configured to generate an internal command based on the access units. 
    14. The memory device of claim 11, wherein the control circuit comprising an access unit comparison circuit configured to compare a size of the data with the access units. 
    15. The memory device of claim 11, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory. 
    16. A memory device comprising: a plurality of memories; a plurality of form factors related to access units of the plurality of memories; a control circuit configured to control data from a memory according to an operation cycle that is different from another memory whose form factor is different from that of the memory; and a storage circuit configured to store information about the access units, wherein the access units indicate a size of data that the plurality of memories access at a time. 
    17. The memory device of claim 16, wherein an access unit of the memory has a burst length that is different from an another access unit of the another memory. 
    18. The memory device of claim 16, wherein the control circuit configured to generate an internal command based on the access units. 
    19. The memory device of claim 16, wherein the control circuit comprising an access unit comparison circuit configured to compare a size of the data with the access units. 
    20. The memory device of claim 16, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory. 

1. A memory device comprising: a plurality of memories; a plurality of access units; and 5a controller configured to control data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit.  
2. The memory device of claim 1, wherein the access unit has 10burst length different to another access unit.  
3. The memory device of claim 1, wherein the controller configured to generate an internal command based on the access unit.  
154. The memory device of claim 1, wherein the controller comprising a storage circuit configured to store information about the access unit.  
5. The memory device of claim 1, wherein the controller 20comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory.  
6. A memory device comprising: a plurality of memories; a plurality of access units; a controller configured to manage data according to operation 5cycles of an access unit whose form factor is different to another access unit; and a storage circuit configured to store information about the access unit.  
107. The memory device of claim 6, wherein the access unit has burst length different to another access unit.  
8. The memory device of claim 6, wherein the controller configured to generate an internal command based on the access unit.  
9. The memory device of claim 6, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit.  
2010. The memory device of claim 6, wherein the controller comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory.  
 
11. A memory device comprising: a plurality of memories; a plurality of access units; 5a controller configured to control data from an access unit according to operation cycle different to another access unit; and a storage circuit configured to store information about the access unit.  
1012. The memory device of claim 11, wherein the access unit has burst length different to another access unit.  
13. The memory device of claim 11, wherein the controller configured to generate an internal command based on the access unit.  
14. The memory device of claim 11, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit.  
2015. The memory device of claim 11, wherein the controller comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory.  
 
16. A memory device comprising: a plurality of memories; a plurality of access units; 5a controller configured to control data from an access unit according to operation cycle different to another access unit whose form factor is different to that of the access unit; and a storage circuit configured to store information about the access unit.  
17. The memory device of claim 16, wherein the access unit has burst length different to another access unit.  
18. The memory device of claim 16, wherein the controller 15configured to generate an internal command based on the access unit.  
19. The memory device of claim 16, wherein the controller comprising an access unit comparison circuit configured to compare a size of the data with the access unit.  
20. The memory device of claim 16, wherein the controller comprising an error correction circuit configure to generate an error 114Attorney Docket No. 087003-1192392-185011US Client Reference No. 2015-OPH-7987/US/CIP; PTPUS201901044 correction information and perform error correction on a read data read from a memory.




Although, referenced patent does not teach transmitting a signal in an abstracted protocol format.  However, Gabel teaches transmitting a signal in an abstracted protocol format, (memory control block 202, [0042]-[0043]). 

it would have been obvious to the one of ordinary skill in the art to incorporate teaching of Gabel’s memory system into referenced patent memory system because one of the ordinary skill in the art would have been motivated to improve the performance of the memory system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-20, 22, 24, 27-28, 30, 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabel et al. (US 2007/0005890, referred herein after Gabel).



As per claim 19, Gabel discloses a memory device comprising: 
a plurality of memories (Fig. 2, memories [0032]);
a plurality of form factors related to access units of the plurality of memories, wherein the access units indicate a size of data that the plurality of memories access at a time; and ([0029]-[0032]memory access size is determined for optimum memory efficiency);
a control circuit configured to transmit a signal in an abstracted protocol format (Fig. 2, memory control block 202, [0042]-[0043]).

As per claim 20, 28, Gabel discloses the memory device of claim 19, wherein the plurality of memories configured to transmit the signal to and from the control circuit in the abstracted protocol format ([0039]-[0040]).

As per claim 22, 30, Gabel discloses the memory device of claim 19, wherein the signal is transmitted at a non-deterministic timing in the abstracted protocol format ([0081], [0134]).

As per claim 24, 32, Gabel discloses the memory device of claim 19, wherein the control circuit configured to generate an internal command based on the access units ([0070], [0084]).


As per claim 27, Gabel discloses a memory device comprising: 
a plurality of memories  (Fig. 2, memories [0032]);
a plurality of form factors related to access units of the plurality of memories, wherein the access units indicate a size of data that the plurality of memories access at a time  ([0029]-[0032], [0054], memory access size is determined for optimum memory efficiency);
a storage circuit configured to store information about the access units; and ([0054]-[0055]);
a control circuit configured to transmit a signal in an abstracted protocol format (Fig. 2, memory control block 202, [0042]-[0043]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Scharam et al. (US 8,732,384, referred herein after Scharam).

As per claim 23, 31, Gabel does not specifically discloses the memory device of claim 19, wherein an access unit of the memory has a burst length that is different from an access unit of the another memory;

However, Scharam discloses an access unit of the memory has a burst length that is different from an access unit of the another memory (claim 1, Col. 9, lines 24-36, wherein a bit size of the memory access units is configured based on a burst length of the single burst cycle;);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Scharam’s memory access method into Gabel’s memory system because one of the ordinary skill in the art would have been motivated to optimize memory bandwidth to improve overall performance of the system.

As per claim 25, Gabel does not specifically discloses the memory device of claim 19, wherein the control circuit comprising a storage circuit configured to store information about the access units;

However, Scharam discloses the control circuit comprising a storage circuit configured to store information about the access units (Col. 2, lines 5-21);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Scharam’s memory access method into Gabel’s memory system because one of the ordinary skill in the art would have been motivated to optimize memory bandwidth to improve overall performance of the system.

Claims 26, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Karamcheti (US 8,225,006, referred herein after Karamcheti).

As per claim 26, 34, Gabel does not specifically discloses the memory device of claim 19, wherein the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory;

However, Karamcheti discloses the control circuit comprising an error correction circuit configure to generate an error correction information and perform error correction on a read data read from a memory (Col. 21, lines 61-64, If ECC bits are also stored as normal in the flash memory pages, an ECC check may be performed for each chunk of data or parity that is read out from the data stripe and the parity stripe);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Karamcheti’s method of data redundancy into Gabel’s memory system because one of the ordinary skill in the art would have been motivated to provide reliable data storage and improve the performance of the system.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Harada et al. (US 6,633,926, referred herein after Harada).

As per claim 33, Gabel does not specifically discloses the memory device of claim 27, wherein the control circuit comprising an access unit comparison circuit configured to compare a size of reception data with the access units;

However, Harada discloses an access unit comparison circuit configured to compare a size of reception data with the access units (Col. 3, lines 21-30, the access unit may include a read/write judging unit for comparing a size of data in the buffer unit with a size of a next write area and producing a judgement result showing whether a read from a next read area or a write into the next write area should be performed and an access control unit for performing either the read or the write according to the judgement result of the read/write judging unit);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Harada’s data access method into Gabel’s memory system because one of the ordinary skill in the art would have been motivated to improve the performance of the memory system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Kim teaches a memory system with plural heterogeneous memories having different latencies.
Sullivan teaches a method for providing a universal computing system with different physical sizes and form factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114